Exhibit 10(bb) Form of NON-QUALIFIED STOCK OPTION AGREEMENT under the FPL GROUP, INC. AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN This Non-Qualified Stock Option Agreement (“Agreement”), between FPL Group, Inc. (hereinafter called the "Company") and the optionee identified on Schedule 1 attached hereto (“Optionee”)is dated , 20. 1.Grant of Option.In accordance with and subject to the terms and conditions of (a) the FPL Group, Inc. Amended and Restated Long Term Incentive Plan, as it may be amended from time to time (the "Plan") and (b) this Agreement, the Company hereby grants to the Optionee a nonqualified stock option (the "Option") to purchase the number of shares (the "Shares") of its common stock, par value $.01 per share ("Common Stock"), set forth on Schedule 1, at the option exercise price per Share set forth in Schedule 1.Capitalized terms not otherwise defined in this Agreement shall have the meanings set forth in the Plan. 2.Acceptance by Optionee.The exercise of the Option or any portion thereof is conditioned upon acceptance by the Optionee of the terms and conditions of this Agreement, as evidenced by the Optionee's execution of Schedule 1 to this Agreement and the delivery of an executed copy of Schedule 1 to the Company. 3.Vesting of Option.Subject to the terms and provisions hereof, including Section 5 hereof, and the Plan, the Option shall vest and the Optionee may exercise the Option in accordance with the vesting schedule set forth in Schedule 1. [for Messrs. Hay, Robo, Bennett, Davidson, Dewhurst, Kelliher, McGrath, Nazar, Olivera, Pimentel, Poppell, Rodriguez and Sieving] Notwithstanding the foregoing, if (i) the Optionee is a party to an Executive Retention Employment Agreement with the Company (“Retention Agreement”) and has not waived his or her rights, either entirely or in pertinent part, under such Retention Agreement, and (ii) the Effective Date (as defined in the Retention Agreement as in effect on the date hereof) has occurred and the Employment Period (as defined in the Retention Agreement as in effect on the date hereof) has commenced and has not terminated pursuant to section 3(b) of the Retention Agreement (as in effect on the date hereof) then, so long as the Optionee is then employed by the Company or one of its subsidiaries or affiliates, the then-unvested portion of the Option shall vest upon a Change of Control (as defined in the Retention Agreement as in effect on the date hereof), in lieu of the vesting schedule set forth in Schedule 1. [for Messrs.
